Case 2:20-cv-06267-DDP-PJW Document 1 Filed 07/14/20 Page 1 of 9 Page ID #:1



 1 KOZBERG & BODELL LLP
   Gregory Bodell 'al. Bar No. 112573)
 2 E-mail: gbodell    ozberglaw.com
   1801 Century Par East, I 6th Floor
 3 Los Angeles, California 90067
   Telephone: 310.553.1333
 4 Facsimile: 310.553.1303
 5 Attorn~s for Plaintiffs MICHAEL
   H. WEISS, P.C. and MICHAEL
 6 H. WEIS
 7
 8                       UNITED STATES DISTRICT COURT
 9               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11 MICHAEL H. WEISS1 P .C., a                 Case No.
   California professional corporation; and
12 MICHAEL H. WEISS, an mdividual,            COMPLAINT FOR:
                Plaintiffs,
13
14        v.
                                              l lH!~ll 8J f~r~fiD
                                                COVENANT OF GOOD FAITH
                                                 AND FAIR DEALING· AND
15 BERKLEY INSURANCE COMPANY,                 3. DECLARATORY RELIEF
   a Delaware corporation; and DOES 1 -
16 10,                                        DEMAND FOR TRIAL BY JURY
17              Defendants.
18
19
20
21
22
23
24
25
26
27
28

                                              1
Case 2:20-cv-06267-DDP-PJW Document 1 Filed 07/14/20 Page 2 of 9 Page ID #:2



 1                               SUMMARY OF CLAIMS
 2               This is an action for breach by a liability insurer of its duty to defend its
 3 insureds against serious claims, by refusal to defend claims against the insureds
 4 potentially, if not fully, covered by the policy of insurance issued to the insureds.
 5                              JURISDICTION AND VENUE
 6        2.     The Court has subject matter jurisdiction over the claims asserted in
 7 this action pursuant to 28 U.S.C. § 1332 as all plaintiffs are citizens of California
 8 and Defendants are citizens of Delaware (place of incorporation) and Connecticut
 9 (principal place of business) and the amount in dispute exceeds $75,000.
10        3.     Venue of this action is proper in this District pursuant to 28 U.S.C. §§
11 1391(b) and 1400(a) as a substantial part of the events giving rise to the claim
12 occurred in this district.
13        4.     Plaintiff Michael H. Weiss, P.C. ("the PC") is a registered California
14 professional law corporation that has its principal place of business in Los Angeles
15 County, California, and thus was and is, at all relevant times, a citizen of the State of
16 California.
17         5.    Plaintiff Michael H. Weiss ("Weiss") is an individual who lives in Los
18 Angeles County, California, and thus was and is, at all relevant times, a citizen of
19 the State of California.
20         6.    Upon information and belief, Defendant Berkley Insurance Company
21 ("Berkley") was and is, at all relevant times, an insurance company formed under
22 the laws of Delaware that has its principal place of business in Connecticut and thus
23 is not a citizen of California.
24         7.    The true names and capacities of the defendants named herein as Does
25 1 through 10, inclusive, are unknown to the PC and Weiss, who therefore sue said
26 defendants by such fictitious names. PC and/or Weiss will amend this Complaint to
27 allege their true names and capacities when such have been ascertained. Reference
28 herein to "defendants" without other limitation shall include both specifically and

                                                2
Case 2:20-cv-06267-DDP-PJW Document 1 Filed 07/14/20 Page 3 of 9 Page ID #:3




 1 fictitiously named defendants. Upon information and belief, each of the fictitiously
 2 named defendants herein is responsible in some manner for the occurrences herein
 3 alleged, and the injuries as herein alleged were proximately caused by such
 4 defendants' acts or omissions. Upon further information and belief, Does 1 through
 5 10 are not citizens of California but are citizens of Delaware, Connecticut or Illinois.
 6                         BACKGROUND OF THE CLAIMS
 7        8.     Defendants issued a policy of Lawyers Professional Liability Insurance
 8 to the PC effective June 12, 2019 through June 12, 2020, assigned policy number
 9 PLP-1763816-Pl (the "Policy"). A true copy of the Policy is attached hereto as
10 Exhibit 1. The Policy provided certain coverage, more fully alleged below, for
11 "claims" made during its period of coverage.
12        9.     The Policy provided coverage to the PC and various others defined in
13 the Policy by the term, "Insured," a definition that extends coverage to Weiss (the
14 PC and Weiss sometimes collectively are referred to hereafter as "the Insureds").
15 The Policy coverage included payment for, among other things, "all sums in excess
16 of the deductible [of$5,000], up to the Limit of Liability [of $1,000,000] that the
17 Insured[ s] shall become legally obligated to pay as Damages and Claim Expenses
18 because of a Claim that is both first made against the Insured [the PC and Weiss]
19 and reported in writing to [Berkley] during the Policy Period ... by reasons of an act
20 or omission in the performance of Legal Services by the Insured ... " that occurred
21 after June 12, 2019.
22         10.   The Policy defined "Claims" to include "a demand for money or
23 services, including the services of suit ... received by the Insured arising out of an
24 act or omission ... in the rendering of, or failure to render, Legal Services."
25         11.   "Claim Expenses" is defined to include "fees charged by attorneys ...."
26         12.   "Legal Services" is defined to include "those services performed by an
27 Insured as an administrator, conservator, receiver, executor, guardian, trustee or in
28 any other fiduciary capacity."

                                                3
Case 2:20-cv-06267-DDP-PJW Document 1 Filed 07/14/20 Page 4 of 9 Page ID #:4




 1         13.    A civil action was filed against the Insureds on May 28, 2020 in the
 2 United States District Court for the Middle District of Florida, Adventist Health
 3 System Sunbelt Healthcare Corp., v. Michael H. Weis, P.C., et al., case no. 6:20-cv-
 4 00877-PGB (the "Claim"). A true copy of the Complaint in the Claim is attached as
 5 Exhibit 2. The Claim asserted facts against the Insureds that, inter alia, they served
 6 as an escrow officer for the receipt and transfer of money for the purchase of
 7 medical masks, that the purchase and sale of the masks for which the escrow
 8 occurred failed, but the Insureds improperly released the money and were unable to
 9 return all of the money to the purchaser, the plaintiff in the Claim. The alleged
10 wrongful acts and omissions occurred in April 2020, during the period of the
11 coverage of the Policy. These allegations asserted against the Insureds are claims of
12 the type potentially covered by the Policy.
13         14.    Accordingly, the Insureds notified Defendants, including Berkley,
14 about the claim on June 3, 2020 and requested Defendants to defend the Insureds
15 against the Claim.
16         15.    Defendants, including Berkley, denied coverage and refused to defend
17 the Insureds against the Claim on June 15, 2020.
18         16.    The Insureds have retained counsel to defend the Claim and are doing
19 so at their own expense.
20                          FIRST CLAIM FOR RELIEF
                      FOR BREACH OF INSURANCE CONTRACT
21                         AGAINST ALL DEFENDANTS
22         17.    The Insureds incorporate the allegations of paragraphs 1 through 16 as
23 if set forth in full herein.
24         18.    As alleged, Defendants issued the Policy to the Insureds that provided
25 various insurance coverages, including a duty to defend civil actions against them
26 potentially covered by the Policy.
27         19.    The Claim alleges circumstances that potentially are covered by the
28 Policy. Accordingly, as alleged, the Insureds notified Defendants, including
                                                 4
Case 2:20-cv-06267-DDP-PJW Document 1 Filed 07/14/20 Page 5 of 9 Page ID #:5



 1 Berkley, about the claim on June 3, 2020 and requested Defendants to defend the
 2 Insureds against the Claim. Thus, the Insureds have performed all duties and
 3 satisfied all conditions required by the Policy or Defendants have excused or waived
 4 such performance or are estopped by their conduct to assert the non-performance of
 5 such duties and obligations.
 6         20.   Defendants, including Berkley, breached the terms of the Policy. They
 7 denied coverage and refused to defend the Insureds against the Claim on June 15,
 8 2020, which Claim asserted claims potentially covered by the Policy.
 9         21.   As a direct and proximate result of the breach of the Policy by
10 Defendants, the Insureds have been damaged. The damages are not yet fixed
11 because the Claim continues, however, the Insureds are informed and believe that
12 the damages exceed $75,000 and may be as much as $1,000,000, according to proof
13 at trial, including prejudgment interest at the legal rate under California's laws.
14                            SECOND CLAIM FOR RELIEF
                              FOR INSURANCE BAD FAITH
15                            AGAINST ALL DEFENDANTS
16         22.   The Insureds hereby incorporates the allegations of paragraphs 1
17 through 16 and 18 through 20 as if set forth in full.
18         23.   Alleged above, Defendants issued the Policy to the Insureds. Implied
19 into every contract of insurance, including the Policy, is a covenant of good faith
20 and fair dealing that the insurer, Defendants here, must refrain from doing anything
21 that will injure the right of the Insureds to receive the benefits of the insurance
22 policy, including the Policy.
23         24.     Defendants have breached the implied covenant of good faith and fair
24 dealing owed to the Insureds. As alleged, the Claim was made against the Insureds
25 and it alleges claims of the type potentially, if not actually, covered by the Policy.
26 Nevertheless, Defendants denied coverage for, including a defense of, the Claim.
27 Upon information and belief, Defendants did so without conducting an adequate
28 investigation and without good cause.

                                                5
Case 2:20-cv-06267-DDP-PJW Document 1 Filed 07/14/20 Page 6 of 9 Page ID #:6




 1         25.   As a direct and proximate result of the breach of the Policy by
 2 Defendants, the Insureds have been damaged. The damages are not yet fixed
 3 because the Claim continues, however, the Insureds are informed and believe that
 4 the damages exceed $75,000 and may be as much as $1,000,000, according to proof
 5 at trial, including emotional and mental distress suffered by Weiss and prejudgment
 6 interest at the legal rate under California's laws, and, if appropriate, attorney's fees
 7 costs incurred in the prosecution of this action.
 8         26.   Upon information and belief, Defendants' actions were done with
 9 malice, oppression and/or fraud. As a result, the Insureds are entitled to an award of
10 exemplary or punitive damages against Defendants to punish and make an example
11 of Defendants in an amount according to the conduct and financial condition of
12 Defendants at the time of trial.
13                            THIRD CLAIM FOR RELIEF
                              FOR DECLARATION RELIEF
14                           AGAINST ALL DEFEFENDANTS
15         27.   The Insureds incorporate the allegations of paragraphs 1 through 16
16 and 18 through 20 as if set forth in full herein.
17         28.   As alleged, Defendants issued the Policy to the Insureds that provided
18 various insurance coverages, including a duty to defend civil actions against them
19 potentially covered by the Policy. The Insureds assert that the Claim alleges
20 circumstances that potentially are covered by the Policy and thus Defendants have a
21 duty to defend the Insureds against the Claims.
22         29.   Upon information and belief, Defendants dispute the Insureds'
23 assertions, i.e., that the Claim raises claims against the Insureds at least potentially
24 covered by the Policy and Defendants have refused to defend the Insureds against
25 the Claim. Upon further information and belief, Defendants assert there is no
26 coverage for the Claims because they do not assert acts or omissions in the
27 performance of"Legal Services," arise from the breach of a contractual obligation,
28 conversion and/or assert intentional acts.

                                                 6
Case 2:20-cv-06267-DDP-PJW Document 1 Filed 07/14/20 Page 7 of 9 Page ID #:7




 1         30.   Accordingly, an actual controversy presently exists between the
 2 Insureds and Defendants concerning current and future rights and interests of the
 3 Insureds under the Policy.
 4         31.   A declaration and judgment are therefore sought that Defendants are
 5 obligated pursuant to the terms of the Policy to defend the Insureds against the
 6 Claim and to pay the costs of defense on a current basis, i.e., as they are incurred.
 7         32.   As a result of the parties' disputes, a judicial determination of this
 8 dispute is necessary and appropriate.
 9                                         PRAYER
10         WHEREFORE, the Insureds pray for judgment as follows:
11 ON THE FIRST CLAIM FOR RELIEF:
12         1.    For general, special and consequential damages in excess of $75,000,
13 according to proof at trial; and
14         2.     For prejudgment interest at the rate authorized by California law;
15 ON THE SECOND CLAIM FOR RELIEF:
16         1.     For general, special and consequential damages in excess of $75,000,
17 according to proof at trial, including damages for emotional and mental distress
18 caused to Weiss;
19         2.     For attorney's fees incurred in the prosecution of this action;
20         3.     For prejudgment interest at the rate authorized by California law; and
21         4.     For exemplary and punitive damages against each of the Defendants in
22 an amount according their conduct and financial condition at trial.
23 ON THE THIRD CLAIM FOR RELIEF:
24         1.     A declaration that Defendants are obligated pursuant to the terms of the
25 Policy to defend the Insureds against the Claim and to pay the costs of defense on a
26 current basis, i.e., as they are incurred.
27 Ill
28 Ill

                                                 7
Case 2:20-cv-06267-DDP-PJW Document 1 Filed 07/14/20 Page 8 of 9 Page ID #:8




 1 ON ALL CLAIMS FOR RELIEF:
 2       1.    For costs of suit;
 3       2.    For such other relief as the Court deems just and proper under the
 4 circumstances.
 5
 6 DATED: July 14, 2020              Respectfully submitted,
 7
                                     KOZBERG & BODELL LLP
 8
 9
                                     By: Isl Gregory Bodell
10                                       GREGORY BODELL,
                                         Attorneys for Plaintiffs MICHAEL H.
11
                                         WEISS, P.C. and MICHAEL H. WEISS
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             8
Case 2:20-cv-06267-DDP-PJW Document 1 Filed 07/14/20 Page 9 of 9 Page ID #:9




 1                            DEMAND FOR TRIAL BY JURY
 2         Pursuant to Federal Rule of Civil Procedure 38, the Insureds hereby demand
 3 their right to trial by jury of the claims in this action.
 4
 5 DATED: July 14, 2020                   Respectfully submitted,
 6
                                          KOZBERG & BODELL LLP
 7
 8
                                          By: Isl Gregory Bodell
 9                                            GREGORY BODELL,
                                              Attorneys for Plaintiffs MICHAEL H.
10
                                              WEISS, P.C. and MICHAEL H. WEISS
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  9
